Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 26 December 1825
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas

Boston.
Dec. 26. 25.Your letter of Nov. 14. & 26. my dearest Grandpapa, gave me a degree of pleasure only to be understood by those, who, like me, are far separated from the best and kindest friends; it is some compensation for the pains of absence, this increased sensibility to the pleasures left still within our reach, whereby an occasional & limited intercourse with those dearest to us, acquires a value so great, as to be a sort of equivalent for the temporary loss of their society. but joyful as the receipt of a letter from you makes my heart, I still look forward, with longing eyes, to the moment which shall again bring me into your presence, and count the months until the return of summer shall restore me to the beloved circle of native home and early friends. I have found great kindness where I am, & feel sincerely grateful for it, & anxious to give the most convincing proof of that gratitude by shewing myself sensible to the attentions that are paid me, & satisfied with my residence among those from whom I have received them. but all this is consistent with the most lively desire to revisit the scenes of my childhood & the friends who have loved me first and longest; & whose claims upon my devoted affection it is one of my chief pleasures to feel & acknowledge.—the account contained in your letter of the transactions at the University, Mr Coolidge & myself were very glad to receive, and he particularly, always respecting your name, has made considerable use of it, to place things in their true point of view, & counteract the effect of false or exaggerated statements to Mr Ticknor, we communicated portions of both your letters, not withholding your name, as we had your permission for doing so, and believed him entirely worthy of the confidence. he is, as you know, a strenuous advocate for reform in the Cambridge University, which has brought him into trouble, with many of the most distinguished men of letters here; & I have no doubt the opposition he meets with strengthens his interest in an institution based upon more liberal principles, & animates his kind feelings for the University of Virginia. Your old friend Gen. Dearborn is always mindful of his former attachment to you, & has shewn it by kindness to me, for your sake, & many enquiries whenever we have met relating to your health & well-being. numerous engagements at first, & latterly the severities of a New England winter, have prevented me from paying more than one visit to Mr Adams at Quincy. as soon as the weather moderates a little, we shall go again. we found the old gentleman, just as he has been frequently described to you, afflicted with bodily infirmities lame, & almost blind, but, as far as his mind is concerned, as full of life as he could have been fifty years ago; not only does he seem to have perserved the full vigor of his intellect, but all the sprightliness of his fancy, all the vivacity of his thoughts & opinions. he converses with fluency & cheerfulness & a visible interest upon almost any topic; his manners are kind & courteous, his countenance animated, & his hearing so little impaired as to require only distinctness of articulation & scarcely any raising of the voice in speaking to him. he is surrounded by grandchildren exceedingly attached to him, & watching over him with great care & tenderness, & altogether presented an image so venerable, so august even amid the decay of his bodily powers, as sent us away penetrated with respect & admiration for the noble ruin which time-worn and shattered looks still so grand in comparison with what is offered to us by present times. Mr Adams might say with Ossian, ”the sons of feeble men shall behold me and admire the stature of the chiefs of old.”—I am afraid our revolutionary worthies have been succeeded by a race comparatively small.—The weather has been, here, cold beyond the season; the Bostonians do not generally calculate upon any thing as severe before January. I have not suffered as much as I feared I should, because great precautions are taken to guard against the inclemency of the climate. the houses are well built, with double doors, small close rooms, stoves & whatever contributes to keep out the general enemy, the intense cold; great stores of wood & other fuel are timely laid in, & against the open air, the females particularly, defend themselves by warm clothing. I find that with the wrappings generally made use of, I can walk or ride without inconvenience, & that it is not at all necessary to confine myself to the house more than I should do in Virginia. the New Englanders are so reconciled by habit to their climate as really to prefer it to a more one, a degree of philosophy which I do not think I shall very readily attain to.—I have written a long letter, & in great part by candle-light, but I cannot close without saying that the brandy &c will be shipped in about a week along with a piano built for Virginia, in this town, a very beautiful piece of workmanship, & doing, I think, great credit to the young mechanic whom we employed, & whose zeal was much stimulated by the knowledge that his work would pass under your eye. the tones of the instrument are fine, and it’s interior structure compares most advantageously with that of the English-built pianos, having, we think, a decided superiority. the manufacturer believes that it will be to his advantage to have it known that he was employed in such a work for you, or what amounts to the same thing, for one of your family, living under your roof. Willard the clock maker, is, as I mentioned before, very solicitous to have the making of the time-piece for the University, has already begun it, (upon his own responsibility, & knowing the circumstances of the case, as we have taken care to mislead or deceive him in nothing,) and wishes to be informed exactly as to the dimensions of the room in which the clock is to stand.—I shall attend to your wishes in respect to the recipes you mention.—Mr Coolidge will write to you soon, & in the mean time offers the assurance of his great respect and warm affection; the family hear from me so often, it is almost unnecessary to send any messages, I shall therefore add nothing further to this unreasonably long letter, but what I feel to be the inadequate expression of my own devoted love for you my dearest, kindest, best grandfather. adieu then, since I must say adieu, & believe me with the same heart alwaysyour ownEllen: W: Coolidge.M. Sales is quite satisfied with a message, instead of a letter in reply to his own, and very grateful for the kindness of your expressions.